Citation Nr: 0532275	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  05-10 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized 
medical services provided at the Franciscan Skemp Healthcare 
Medical Center on June 15, 2004.

2.  Entitlement to payment or reimbursement for unauthorized 
medical services provided at the Franciscan Skemp Healthcare 
Medical Center on December 25, 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1946 to October 
1947, from February 1948 to December 1954, and from February 
1955 to March 1958. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January and February 2005 decisions by the Tomah, 
Wisconsin, Department of Veterans Affairs (VA), Medical 
Center.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  First, 
VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103. VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide. In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The veteran has not been sent a VCAA letter.  Accordingly, 
the agency of original jurisdiction (AOJ) should undertake 
the appropriate actions to ensure that the directives of VCAA 
have been followed as to the issues on appeal.  See Tinglum 
v. Principi 18 Vet. App. 553 (2004) (holding that VA failed 
to comply with the requirements of VCAA pertaining to the 
claim for reimbursement of unauthorized medical expenses 
incurred during a private hospitalization.)

The Board notes that the veteran is in receipt of a total 
disability rating based on individual unemployability.  
However, he does not have a permanent and total rating.  He 
is not participating in vocational rehabilitation.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); (b) The services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) No VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2005); see 
also Zimick v. West, 11 Vet. App. 45, 49 (1998).

On remand, all pertinent criteria should be considered.  If 
the Agency of Original Jurisdiction (AOJ) determines that the 
veteran is not service-connected for a disability for which 
treatment was rendered, 38 U.S.C.A. § 1728 should be 
considered.  

When the veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided, payment 
or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177, and is 
referred to as the "Millennium Bill Act."  The provisions of 
the Millennium Bill Act became effective as of May 29, 2000.

To be eligible for reimbursement under this authority, the 
veteran has to satisfy all of the following conditions: (a) 
The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; (b) The claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); (c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); d) The claim for 
payment if reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility;(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) The veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) If the 
condition for which the emergency treatment was furnished was 
caused by an accident or work related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment, and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and; (i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  See 38 C.F.R. § 17.1002 
(2005).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  Eligibility under the 
Millennium Bill Act should also be 
considered.  If any issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


